DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.  Claims 1, 21, and 23 have been amended, and claim 4 has been canceled.  In view of the amendment of independent claim 1 such that the claim now recites gene combinations free of the prior art (which combinations are considered as a single species, in view of the requirement for DNM1P46); all of claims 1-3, 5-10, and 21-31 are now under consideration herein.  
Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejection of claims under 35 USC 112(a), in view of applicant’s amendments to independent claim 1 (removing the language identified as adding new matter);  and
b.	The rejections of claims under 35 USC 103, in view of the amendment of independent claim 1 to require DNM1P46 and at least one additional gene as set forth in the claim.

Claims 1-3, 5-9, 23, 26, 29, and 31 remain/are rejected for the reasons given below. Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim objections
Claims 10, 21-22, 24-25, 27-28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 26, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 26, 29, and 31 each recites the limitation "the medical treatment”.  There is insufficient antecedent basis for this limitation in the claims.  While claim 1 refers to various treatments that are medical in nature, and species a “medical management”, the specific term “medical treatment” is not employed, and it is not clear what previously recited element is being specified (such that the manner in which these claims are further limiting of claim 1 is not made clear by the claim language).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-9, and 23 remain/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,704,093 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons
Instant claim 1 and its dependent claims are drawn to methods “for treating an individual” comprising receiving a sample, determining a gene expression level in the same of DNM1P46 and at least one additional gene selected from those recited in the claim, determining based on the gene expression level “a survival outcome probability” for the individual, and treating the individual with one of two categories of treatment that treat organ failure.  The ‘093 claims recite similar methods that more specifically recite “an individual suffering from heart failure” (i.e., a more specific type of “organ failure”); the ‘093 claims also recite receiving a sample, determining gene expression levels for DNM1P46 and one of a group of genes that overlaps the group of the instant claims, and “providing a treatment based on” the gene expression levels, again (as with the 
The instant claims and the ‘093 claims clearly encompass corresponding steps of receiving a sample, determining gene expression – with the gene combinations of the instant claims being preferred embodiments of the ‘093 claims – and performing analogous alternative treatment types dependent upon gene expression levels.  While the ‘093 claims recite a more particular type of individual, the instant amended claims encompass treatment of any “organ failure” in an individual, and thus encompass the treatment of heart failure (such as the preferred treatments of claim 8 of the instant claims), as set forth in the ‘093 claims (it is noted that instant claims 21-22 and 24-31 are excluded from this rejection as those claims specify individuals with different diseases/conditions).   The two groups of claims also differ in that the instant claims require a further element of determining “survival outcome probability”; however, a preferred embodiment of this activity – specified in dependent claims 5-7 – corresponds to determining a score, and particularly a function recovery potential score – which are activities specified in dependent claims 5-7 of the ‘093 claims (such that this claim limitation is suggested by the ‘093 claims).  Instant dependent claim 9 is analogous to ‘093 dependent claims 9.  The methods of instant claims 1-3, 5-9, and 23 are thus clearly suggested by the ‘093 claims, and are not patentably distinct from those claims.
It is noted that the reply of December 1, 2021 does not traverse the rejection but rather requests that it be held in abeyance (which is not an option available as a response to a double patenting rejection).  While applicant’s reply has been treated as fully responsive as a courtesy to applicant, the claims remain rejected for the reasons 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634